Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 1 of 21

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A CRIMINAL COMPLAINT

I, Tam Vieth, being first duly sworn, hereby depose and state as follows:
Introduction and Agent Background

1. Jama Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and
Explosives (ATF), and I have been since 2014. In my capacity as a Special Agent, I am familiar
with the federal laws relating to Arson and Explosives violations, have been trained in the
investigation of violations of said laws, and have participated in such investigations.

2. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents, law enforcement officers, and
witnesses. When a statement of another individual is included herein, it is presented in sum and
substance, unless it is shown to be quoted directly. This affidavit is intended to show only that
there is probable cause for the requested warrant and does not set forth all of my knowledge
about this matter.

3. [submit this affidavit in support of an application for a Criminal Complaint and
accompanying Arrest Warrant charging Jeffrey M. Nolan with a violation of 18 U.S.C. § 844(1),
which prohibits the malicious damage or destruction of, and attempts to damage or destroy, any
building or other real or personal property used in interstate commerce or any activity affecting
interstate commerce by means of fire or an explosive. Based on the facts below, probable cause
exists to believe that, on multiple dates, Jeffrey M. Nolan damaged, destroyed, or attempted to
damage multiple buildings or implements by means of fire, that he acted intentionally or with
deliberate disregard of the likelihood that damage or injuries would result, and that the properties
were used in business activities that affected interstate commerce. In the instance charged in the

proposed complaint, he did so at a Stowe Cable Systems building on or about January 7, 2021.
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 2 of 21

Facts Establishing Probable Cause

4. Detective Sergeant Todd Ambroz is assigned to the Fire & Explosion Investigation
Unit of the Vermont State Police, and he is also designated as a Deputy State Fire Marshal for
the Department of Public Safety (DPS). He was the primary investigator in the events described
below, and I have worked with him extensively during this investigation. I have met and spoken
with Det. Sgt. Ambroz on multiple occasions, and we discussed the following information at
length. Det. Sgt. Ambroz and I have also worked with Detective Sergeant Frederick Whitcomb
of the Stowe Police Department (SPD) during this investigation. Det. Sgt. Whitcomb is the
primary investigator for SPD in this investigation.

5. Over the course of more than five years, a series of fires occurring in the Town of
Stowe—a location within the District of Vermont—tresulted in damages to structures that
exceeded four million dollars of damage, displaced several people from their jobs, endangered
lives, and created an atmosphere of anxiety for the residents of Stowe. Initially, some of the fires
in the series were thought to be accidental and not suspicious. Over the course of the
investigation, however, it appeared that the fires were being deliberately set. During this arson
investigation, as described below, investigators identified an individual (known to law
enforcement, but referred to herein as Subject 1) as a subject of interest. Subject 1 was the target
of multiple federal search warrants and was the initial suspect for the series of fires. While
investigators still believe that Subject 1 was involved with and responsible for some of the fires,

they have since identified Jeffrey M. Nolan as the probable source of later fires in the series.

Fire 1 — October 19, 2015 — Grey Fox Inn
6. At5:51 AM on October 19, 2015, a 911 call was received from Subject 1, in which

he stated he could smell smoke coming from the Grey Fox Inn at 990 Mountain Road in Stowe.
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 3 of 21

The Grey Fox Inn is a hotel with a restaurant open to the public, including out-of-state tourists,
and the business therefore operates in a manner affecting interstate commerce. During the 911
call, Subject 1 stated he could not tell if the smoke was coming from the chimney. The Stowe
Fire Department responded to the scene, along with the Stowe Police Department. They
discovered a fire in a mulch pile on the exterior of the building in an area that does not have any
usual foot traffic. The manager of the Grey Fox Inn stated he had walked the perimeter of the
building at 11:00 PM and did not notice anything wrong. The October 19, 2015, fire was the

first exterior, low-level fire of an unoccupied building in a series of fires that followed.

Fire 2 — June 22, 2016 — Green Mountain Inn

7. On June 22, 2016, Det. Sgt. Ambroz responded to a fire at the Green Mountain Inn
at 18 Main Street in Stowe that was discovered at 2:15 AM. The Green Mountain Inn is a hotel
with a restaurant open to the public, including out-of-state tourists, and the business therefore
operates in a manner affecting interstate commerce. The fire destroyed a 20-foot by 40-foot
structure that was being used as storage for mountain bikes and skis on one side and for
recycling and trash by the occupants of the Green Mountain Inn on the other side. Det. Sgt.
Ambroz indicated the cause of this fire was undetermined due to the almost complete
consumption of the building. He noted, however, there were no competent ignition sources
located during the fire scene examination other than electrical wiring for the lights and outlets.
Fire 3 — July 12, 2016 — Stowe Elementary School

8. On July 12, 2016, at 11:47 PM, a fire occurred in a shed at the Stowe Elementary
School at 254 Park Street in Stowe. The shed was approximately 10 feet by 10 feet, and it did
not have any electrical power to it. The fire was investigated on July 13, 2016, by members of

the DPS Fire & Explosion Investigation Unit. While they were examining the fire scene, SPD
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 4 of 21

Det. Sgt. Fred Whitcomb went inside the elementary school to speak to the school staff about the
shed. While he was inside the school, he observed a man eating his lunch while staring intently
out of the window at the fire investigators. Det. Sgt. Whitcomb began speaking to the man, who
identified himself by name (referred to herein as Subject 1). Subject 1 stated he had worked at
the school until 9:30 PM the previous night (the night of the fire). Subject 1 said he left between
9:30 and 9:45 PM, approximately two hours before the fire was noticed. Subject 1 also said he
was aware that on July 11, 2016, someone had cut the tops off all the flowers/plants that were
growing outside of the shed. Subject 1 also offered his opinion that the fire in the shed must
have started by someone lighting the hay bales. Subject 1 also commented on the “arson” at the
Green Mountain Inn a few weeks before this fire. Det. Sgt. Whitcomb found Subject 1’s
conversation to be suspicious and thought that Subject 1 was oddly engaging with his knowledge
about what happened. Det. Sgt Whitcomb asked Subject 1 to keep his eyes peeled for anything

suspicious while he was out delivering the papers during the early morning hours.

Fire 4 — July 14, 2016 — Main Street

9. Early the next day, July 14, 2016, Subject 1 called the Stowe Police Department on
their direct telephone line at 5:08 AM. He stated he was on Main Street and could smell smoke.
Subject 1 asked the dispatcher to send a patrol car. An SPD Officer arrived on scene a few

minutes later to find Subject 1 putting out the fire with a garden hose he had found on a nearby

business.
10. I have reviewed a video recording from a security camera on the Country Store at
109 Main Street from that date and time, and the events did not align with what Subject 1

described during the 911 call that he could be seen making in the video. The surveillance video

showed Subject 1 parking his car on Main Street near the Country Store. After exiting his
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 5 of 21

vehicle, Subject 1 walked north down the alley between the Country Store and another building
before turning to the right, where he then went off camera. Subject 1 returned approximately a
minute later and then placed the phone call to SPD. During the call, he stated that he smelled
smoke and was aware there was an arsonist in town. The video demonstrates that Subject 1
actually went to the location where the fire was later found on the back of the building to the
right, on its exterior, at a very low level. He then walked back south through the alley and made
the call, stating he “smelled smoke” rather than that he had already seen an actual fire and where
it was located. As the video continued, Subject 1 did not appear to rush or show a sense of
urgency to secure the hose on the east wall of the Country Store to put out the fire. He walked
slowly to the hose and then unwound and slowly pulled it to where the fire was later located by
the police officer. Subject 1 walked back to the spigot and turned the water on. He then actually

waited at the spigot until he saw the police responding. He then returned to the scene of the fire,

where he was then “discovered” hosing it down.

11. Subject 1 was asked to come to the Stowe Police Department to provide a statement
about the incident, and he agreed. Subject 1 described himself as a hero when questioned. He
said that he did not remember things the way the video indicated because it was a traumatic
event. During the interview, Subject 1 said, “I cannot confess to being an arsonist.” He also

stated that he could not afford to hire a lawyer or to be a convicted felon.

12. During the interview, Subject 1 consented to have his phone examined by Det. Sgt.
Whitcomb. The phone contained a picture of a burned house in Ossining, New York. Det. Sgt.

Ambroz later learned that the burned house in the photo was of a vacant home near the house

where Subject 1 lived prior to moving to Vermont.
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 6 of 21

Fire 5 — August 11, 2016 — Parks and Recreation Facility

13. On August 11, 2016, at 3:16 AM, a fire occurred at the Stowe Parks and Recreation
Maintenance facility, which is located only 600 feet from the Stowe Elementary School. A
baseball diamond between the Stowe Elementary School and the Parks and Recreation building
revealed fresh tracks in the dew on the grass leading to and from the fire scene. A tracking
canine was brought to the scene, and the track led to the road on the east side of the elementary
school where it appeared a car had been parked. During the fire scene examination by the DPS
Fire & Explosion Investigation Unit, Subject 1 called Det. Sgt. Whitcomb on his cell phone.
Subject 1 said he had heard that Det. Sgt. Whitcomb had a busy night. Subject 1 asked to meet
with Det. Sgt. Whitcomb. Subject 1 agreed to meet at the Stowe Police Department after the fire
scene examination.

14. Det. Sgt. Ambroz and I arranged to be at the Stowe Police Department when Subject
1 arrived so we could speak to him about the Parks and Recreation building fire. Initially
Subject 1 told them he only wanted to talk to Det. Sgt. Whitcomb about something on his cell
phone, but he then continued to talk to Det. Sgt. Ambroz and me about the fire. Subject 1 stated
that he was home at the time the fire came in. Det. Sgt. Ambroz told him that an SPD Officer
had checked to see if he was at his house when the fire was discovered. Subject 1 said that his
car was in the driveway and that he was home. Det. Sgt. Ambroz then told Subject 1 that they
had checked to see if the engine on his car was warm, which it was, and that they had noted that
the dew on his windshield had been wiped clean by his wipers. Subject 1 slumped forward, but
sat up straight after a few seconds and said, “I sure hope it’s not my son.” During this

discussion, Subject 1 initially agreed to take a polygraph regarding the fires; when he was later
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 7 of 21

contacted by Det. Sgt. Ambroz, however, Subject 1 stated he had spoken to a lawyer and
declined to submit to a polygraph.

15. Investigators contacted the Ossining Police Department in New York to inform them
about the photo of the burned house on Subject 1’s cell phone. On August 12, 2016, they
interviewed Subject 1 about his possible involvement in the fire. The fire in Ossining is believed
to have been af arson of a vacant house, and the house happened to be next door to Subject 1’s
residence when he lived in that area.

16. Following the fires between October 2015 and August 2016, no suspicious fires
were reported in the Stowe area for approximately two years. Based on subsequent events and
investigation described below, I believe it is possible that Subject 1 was involved in Fires 1-5 but
discontinued his involvement after law enforcement contacts with him in August 2016.

Fire 6 — August 5, 2018 — Green Mountain Inn

17. On August 5, 2018, at 12:40 AM, a fire was discovered at the back of the spa at the
Green Mountain Inn at 18 Main Street. Investigators determined the fire started on the exterior
of the building at a very low level. Although state investigators did not determine the cause of
the fire, in part due to electrical wiring in the general area of origin, a private fire investigator
hired by an insurance company examined the fire scene and determined it was intentionally set.
At the time of the fire, several people were occupying the hotel.

Fire 7 — October 2018 — Water Department Shed

18. In late October 2018, a Stowe town employee discovered that a fire had been set on
the back side of a 10-foot by 10-foot shed used by the water department on north side of Thomas
Lane between Route 100 and Depot Street in Stowe. The fire had been set at a very low level on

the exterior of the building, but the fire never spread to the point that it destroyed the building.
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 8 of 21

Investigators located no competent ignition sources in that area of the building, leading them to
conclude that the fire had been intentionally set.
Fires 8 and 9 — March 30, 2019 — Stowe Library and 638 South Main Street

19. On March 31, 2019, at 12:36 AM, Det. Sgt. Ambroz received a phone call from
Vermont State Police dispatch regarding two fires in the Town of Stowe. He was the on-call fire
investigator for the DPS Fire & Explosion Investigation Unit for the area at that time. According
to dispatch, two fires were discovered within just a few minutes of each other in Stowe late the
previous evening. Det. Sgt. Ambroz called Captain Kyle Walker of the Stowe Fire Department,
and Captain Walker advised there was a fire at the Stowe Library at 90 Pond Street that was
undoubtedly, in his opinion, an arson which started on the exterior of the fibrary: He was unable
to speak with Det. Sgt. Ambroz at length because he was also fighting a fire at 638 South Main
Street (Route 100) in Stowe that was large and also appeared to have started on the exterior of
the building. Det. Sgt. Ambroz responded to the fire scenes to investigate the circumstances. He
first went to 638 South Main Street, a commercial office building containing five active
businesses, but when he arrived at approximately 1:30 AM he could not begin an investigation
because the fire was still not under control. He then went to meet Det. Sgt. Whitcomb at the
library at 90 Pond Street.

20. The fire alarm at the Stowe Library had activated at 11:14 PM on March 30, 2019.
Captain Walker responded to the Library scene and met the key holder to the building. As he
walked to the front of the building, Captain Walker observed an orange glow coming from inside
the building. Once inside the library, Captain Walker discovered a fire burning on one of the
windowsills at the back of the library. Captain Walker used a fire extinguisher to put out the fire

from the inside of the building. As he was notifying dispatch about the fire, other fire fighters
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 9 of 21

were responding to the fire department due to the radio alarm tone which called for them to
respond. Two fire fighters were responding and driving by 638 South Main Street, the scene of
the second fire, when they observed flames and smoke coming from behind the building. That
fire was called in at approximately 11:22 on March 30, 2019.

21. Det. Sgt. Ambroz was able to determine that the fire at the Library had been
intentionally set on a wooden windowsill at the back of a secluded exterior area on the west side
of the library. The window had double panes, and the exterior window appeared to have been
intentionally broken, leaving a small hole about 2 inches wide. The interior window also had
broken, but to a much greater degree, and the pane had fallen to the interior of the library on the
floor. The open hole in the double-pane window would have allowed for smoke and fire to
travel to the interior of the library more easily and would have accelerated the spread of the fire.

22. Det. Sgt. Ambroz located no competent ignition sources on the windowsill at the
specific point of origin for the fire. During his scene examination, he collected a few pieces of
windowpane glass that appeared to have a type of clear gel on them, like petroleum jelly
(Vaseline). Petroleum jelly, although not an accelerant, can be used as a fuel to assist other
combustible items to burn. Det. Sgt. Ambroz also collected a black charred material which
appeared to have properties like a sponge. The charred material appeared to have been knocked
to the ground when Captain Walker sprayed the fire with an extinguisher from inside the library.
Based on the scene examination, Det. Sgt. Ambroz determined that origin of the fire was at the
wooden windowsill on the exterior of the library on the C-side (rear). He attributed the cause of
the fire, due to lack of any other competent ignition sources in the area, to direct human
involvement and concluded it was most likely intentionally set with a hand held removable

device such as a lighter or matches on a material or device placed on the windowsill.
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 10 of 21

23. Stowe Elementary School is located immediately to the southeast of the Stowe
Library with an adjoining parking lot. A security camera was mounted on the front of the Stowe
Elementary School, facing northwest toward the area behind the Library where the fire had been
set. Investigators recovered video footage of an unidentified person, believed to be a male,
walking away from the Stowe Library at approximately 10:42 PM—thirty-two minutes prior to
the fire alarm activating at the Library on March 30, 2019, at 11:14 PM. The lighting and
distance from the camera make further details difficult to discern. However, the person was
walking away from the library, west on Park Street toward Depot Street, which itself leads to
where the second fire occurred on the same night.

24. As noted above, a second fire was called into Lamoille County Dispatch Center at
approximately 11:22 PM on March 30, 2019. Stowe fire fighters initially encountered the fire at
the back of the building at 638 South Main Street, which is approximately 2/3 of a mile from the
Stowe Library by the most direct roadways, including Depot Street. The fire was burning near
the main gas line which led into six propane gas regulators in a small enclave at the back of the
structure. It was burning upwards and outwards and had begun to burn into the interior of the
building and into the roofline. Numerous fire departments were toned out to respond to the fire
due to the speed with which it was spreading. Well over 350,000 gallons of water were used in

the efforts of at least six fire departments in an attempt to extinguish the fire.

25. The fire at 638 South Main Street directly affected five businesses and caused them
to lose an as-yet underdetermined amount of money in lost sales and paid services. The building,
which was known as Stoweware Commons, was demolished due to the fire and water damage,
which compromised the structural integrity of the building. The five businesses included a

flower shop and a dry cleaner, both of which relied on materials shipped in interstate or foreign

10
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 11 of 21

commerce. Based on my experience with and knowledge of the Stowe area, the businesses in
Stowe rely heavily upon interstate tourism and sales of products or product components received
in interstate commerce.

26. Once the fire at 638 South Main Street was under control and the last fire department
left the scene, it was approximately 5:30 AM on March 31, 2019. Det. Sgt. Ambroz contacted
Assistant State Fire Marshal (ASFM) Chris Boyd from the DPS Fire & Explosion Investigation
Unit to help him with an origin and cause investigation. Det. Sgt. Ambroz and ASFM Boyd
conducted their scene examination at 638 South Main Street by visually examining the building
all around its exterior. Once the exterior of the building was completed, they looked for the least
amount of damage and worked their way to the most damaged part of the building. Based on
their examination and the observations of the first fire fighters on scene, the area of origin was
determined to be at the back of the building (the C-side) on a wooden deck near where the main
propane gas line joined gas distribution regulators for all of the businesses in this building. The
origin of the fire appeared to be at or near an aluminum gas regulator on the top far right of a
wood-sided wall where an aluminum step ladder appeared to have been placed against the
regulator. The closest competent ignition sources, which were several feet away, were ruled out
as having been the cause of the fire. The top right propane gas regulator, which had the
aluminum step ladder leaning against it, had been almost completely consumed. Det. Sgt.
Ambroz and ASFM Boyd concluded the fire was intentionally set by direct human involvement,
most likely with a handheld removable device such as a lighter or matches. The first fuel

ignited, which set in motion the destructive chain of events that followed, was consumed in the

blaze and could not be identified.

11
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 12 of 21

27. In my training and experience, I know that propane gas regulators do not contain any
item which produces heat or a competent source of ignition. Accordingly, finding a propane gas

regulator at the area of origin’s center can best be explained by an individual placing fire in the

area for the purpose of causing damage and destruction.

Fire 10 — April 18, 2019 — 14 Pond Street

28. On April 18, 2019, at 4:20 AM, a Stowe Volunteer Fire Fighter, Chris Walker, was
on his way to work in South Burlington when he drove by the area near Pond and School Streets
and noticed a haze over the road. When he began to smell smoke, he drove on Pond Street,
where he discovered smoke coming from the eaves of a chiropractor’s office at 14 Pond Street.
The office was unoccupied at the time. Det. Sgt. Ambroz responded to the scene to conduct a
fire scene examination. He determined that the fire started on the back side of the building, on
the exterior, again at a very low level by someone using a handheld removable ignition source
such as a lighter or matches. Finding another area of the sill plate where the wood siding had
been freshly burned and charred, but from which fire had not spread, he determined that the most
likely source was a lighter. Although there were gas cans present, there was no evidence that
gasoline had been used to ignite or accelerate the fire, and the building occupants later indicated
that the gas can were already present. Det. Sgt. Ambroz located no competent ignition sources in
the area of the fire’s origin. He concluded the fire had been lit at the bottom of the siding and

then had burned to the interior of the wall before spreading to the roofline and pushing smoke

out of the eaves in the direction of Pond Street.

Fire 11 — June 1, 2020 — Dumpster and Garage

29. On June 1, 2020, a fire in a dumpster at River Court—a residential complex located

at 120 South Main Street (Route 100) in Stowe—caused a structure to burn to the ground. The

12
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 13 of 21

dumpsters for trash and recycling were in a shed that was attached to a three-car garage with
overhead storage in the center of surrounding residences. The building was a complete loss from

the fire started in one of the dumpsters, and approximately a dozen nearby vehicles sustained

substantial damage from the immense heat.

30. The cause of the fire at the residential complex was not determined at the time, but it
was suspicious in nature due to the amount of previous fires in nearby unoccupied buildings.
Fires 12 and 13 — August 2020 — Commercial Building and Dumpster

31. In August 2020, Det. Sgt. Ambroz was notified of exterior fire damage to a
commercial building located at 571 South Main Street in Stowe, which is located at the northeast
corner of the intersection at South Main Street (Route 100) and Thomas Lane. The date of the
fire was undetermined, but it appeared not to have been reported until at least one week after it
was initially noticed. The fire extinguished itself before there was substantial damage to the
building, which houses various businesses. The building’s aluminum siding did not provide the
fire sufficient combustible material to propagate. Based on the area where the fire was located,

however, investigators determined it had been intentionally set.

32. On August 29, 2020, at approximately 10:17 PM, a dumpster filled with recyclable
paper products along River Road in Stowe was set on fire. River Road generally runs roughly
parallel with and just west of South Main Street (Route 100), but it begins at an intersection of
South Main Street immediately north of the intersection of South Main Street and Thomas Lane.
The dumpster was in a paved parking area south of the start of River Road, to the east of the
river. The dumpster’s location was within yards of the fire at the Stoweware Commons building

at 638 South Main Street on that occurred on March 30, 2019. Det. Sgt. Ambroz did not respond

13
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 14 of 21

to the scene of the dumpster fire on August 29, 2020 because the fire appeared to be self-

contained and did not damage any surrounding buildings.

Fire 14 — August 30, 2020 — Stowe Cable Systems

33. On August 30, 2020, an exterior fire occurred on the backside of a building occupied
by Stowe Cable Systems (also known as Stowe Cablevision) located at 172 Thomas Lane in
Stowe. The business provides cable television, telephone, and internet services to residents of
Stowe and Jeffersonville, so it conducts business in a field that affects interstate commerce. The
fire caused an alarm to activate at the business at approximately 1:17 AM. The fire was
extinguished by authorities, but only after substantial damage had resulted to the building.
Investigators determined that the fire had been started on a windowsill on the back side of the
building, where a line of trees separates the building from Thomas Lane. It appeared to have
been started with material similar to that found at the Stowe Library fire—a combination of
sawdust and paraffin wax that is commonly sold commercially as a fire starter.

Fire 15 — January 7, 2021 — Stowe Cable Systems

34, On January 7, 2021, another exterior fire was discovered and extinguished early in
the morning on the same building occupied by Stowe Cable Systems at 172 Thomas Lane. The
area of origin was in the same vicinity on the backside of the building as the August 30, 2020
fire. First responders were dispatched to the scene at approximately 8:20 am, and Det. Sgt.
Whitcomb observed that the fire appeared to have been set in the same manner as the previous
fire at that building. The fire had burned through the outer exterior wood at the base of the sill

plate, so Stowe Cable Systems employees had contacted the fire department out of fear that the

fire may still be in the building’s walls.

14
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 15 of 21

35. Following the August 2020 fire, employees at Stowe Cable Systems had installed
additional security cameras on their property to monitor the buildings at 172 Thomas Lane.
Investigators obtained and reviewed footage from those security cameras for the early morning
of January 7, 2021. The footage showed an individual walking up to the building where the fire
occurred, moving in a manner consistent with lighting a fire on the exterior backside of the
building using a handheld lighter (such as a long-reach butane lighter), placing items into the
small fire, and walking away from the scene. The footage showed a time of approximately 5:56
AM when the fire was lit. The depicted individual appeared to be a white male wearing a dark
hooded jacket, a reflective watch on his left wrist, blue jeans, and a distinctive set of shoes. The
shoes had left a recognizable set of shoe prints in snow around the edge of the building where the
fire was started. Investigators prepared a press release using still-frame images from the security

footage, and they solicited community input regarding the identification of the individual in the

images that day.

Investigation of Jeffrey M. Nolan

36. Based on multiple tips received regarding the individual in the footage, Det. Sgt.
Whitcomb and Det. Sgt. Ambroz went to the home of Jeffrey M. Nolan on January 8, 2021 to
interview him about the recent fire. According to Det. Sgt. Whitcomb, SPD officers are familiar
with Nolan through multiple prior calls for service. Nolan lives in an apartment near the
intersection of Cliff Street and South Main Street (Route 100) in Stowe, Vermont, within short
walking distance of the fires described above. Nolan met with the detectives at his home and
agreed to be interviewed. The detectives.observed Nolan wearing a type of blue jeans and a
reflective watch on his left wrist that were consistent with those on the subject in the security

footage; they also observed a black hooded jacket behind Nolan that appeared to be consistent

15
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 16 of 21

with the jacket depicted in the footage. Det. Sgt. Ambroz asked Nolan if he had seen anything
regarding the January 7 fire, and he told Nolan that there was a surveillance video and evidence
left at the scene. Det. Sgt. Ambroz then observed Nolan to show signs of tension—his pulse
became rapid and visible in his neck, he appeared to have difficulty speaking, and his hands
began to visibly shake. Det. Sgt. Ambroz used his phone to show Nolan still-frame images from
the security cameras; Nolan responded that you couldn’t identify who it was because the photos
were not very clear. Det. Sgt. Ambroz asked Nolan to contact him if Nolan heard of any
information about the fires.

37. Approximately ten minutes after the detectives left Nolan’s residence, Det. Sgt.
Ambroz received an email from dispatch indicating that Nolan had called in to the Vermont
Arson Tip Line and alleged that the January 7 fire had been started by another individual. Based
on the investigators’ collective training and experience, we suspected that Nolan had made the
call to deflect blame from himself.

38. On January 12, 2021, Det. Sgt. Whitcomb applied for and obtained a state search
warrant for Nolan’s residence, authorizing investigators to search for and seize a dark hooded
sweatshirt or jacket, a pair of blue jeans, a set of shoes with a specific tread pattern, and a long
reach butane lighter. He and other investigators executed the warrant the same day, locating and
seizing—among other items—three long-reach butane lighters and two boxes of fire starters.

Based on their search of the property, Nolan’s residence did not contain a fireplace or a fire pit

with which those devices would be readily associated.

39. In conjunction with the search, Det. Sgt. Ambroz and Det. Sgt. Whitcomb engaged

in a lengthy consensual interview with Nolan. The interview was recorded, but I have not

16
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 17 of 21

personally reviewed the recording at this time. Det. Sgt. Ambroz and Det. Sgt. Whitcomb have
discussed the interview with me, and they provided the following information:

a. Nolan admitted to having started certain fires that were part of this
investigation. He provided information about where and how the fires were started,
which Det. Sgt. Ambroz believed included information only the person who set the fires
would know. Based on the detectives’ descriptions of his statements, Nolan admitted to
and provided details about eight fires (Fires 8-15, as described in this affidavit).

i. Regarding the fire at the Stowe Library on March 30, 2019, Nolan
stated that he had placed a fire starter on the windowsill on the side of the
building. He said he thought he had started the Library fire first that night.

ii. Regarding the fire at 638 South Main Street on March 30, 2019, Nolan
stated that he had started the fire with a fire starter on the stairs in the back of the

building, that he did not know the whole building was going to burn, and that he

was sorry that he did it.

iii. | Regarding the fire at the chiropractor’s office at 14 Pond Street April
18, 2019, Nolan stated that he started the fire in the back using a lighter on the
exterior of the building.

iv. Regarding the fire at the residential garage at 120 South Main Street
on June 6, 2020, Nolan stated he had lit a dumpster on fire with a lighter but that
he did not mean to start the building on fire. He later viewed the damage from
Mac’s Market, which is just northeast of the destroyed building on a shared drive.

vy. Regarding the fire at the multi-business building at 571 South Main

Street in August 2020, Nolan stated that he lit the fire using just a lighter on the

17
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 18 of 21

outside of the building on the back side. He described the exact origin of the fire
and stated he was only present for a short time.

vi. Regarding the dumpster fire along River Road on August 29, 2020,
Nolan stated that he started the dumpster on fire using the same kind of fire
lighter he used each time and that the dumpster had been filled with trash.

vii. Regarding the first fire at Stowe Cable on August 30, 2020, Nolan
stated that he started that fire in the same way the first time and that the building
had been damaged both times.

viii. Regarding the second fire at Stowe Cable Systems on January 7, 2021,
Nolan stated he lit the wood on the building on fire with a fire starter and a butane
lighter.

b. Nolan denied having any memory of the Water Department shed fire along
Thomas Lane (Fire 7 above), though the shed fell along a trail through the woods

between Nolan’s residence and Stowe Cable Systems.

c. Nolan stated that he set some of the fires with just a handheld butane lighter,
while he set other fires using a campfire-style fire starter (consistent with the kind made
of sawdust and paraffin wax). Nolan denied knowing why he started the fires, but stated
he did not want to hurt anyone and tried to set fires to buildings that no one was living in.

d. Nolan told the detectives that he had a severe drinking problem and was often
very drunk when he started the fires. He also told them that he had a traumatic brain
injury from an incident in 1996 and that he has issues with his memory.

e. Nolan told the detectives that—after their visit on January 8, 2021—he

thought they might suspect his involvement in the fires, so he took the hooded jacket and

18
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 19 of 21

shoes he wore when he set the Stowe Cablevision building fire on January 7, 2021, and

threw them in a trash can at a house located near the police department that evening.
Summary of Events

40. The eight fires to which Nolan admitted (as Fires 8-15) occurred between March 30,
2019 and January 7, 2021; were all set during the hours of darkness; were set against structures
that appeared likely to be vacant or unoccupied at the time, and were set at a low level, at or
below windowsills. As shown in the following map showing the locations of Fires 7-15, each of

the fires was set within an easy walking distance of Nolan’s residence, with the furthest

approximately half a mile away.

© 2020.Google

 

19
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 20 of 21

41. The other fires described above (Fires 1-6) also occurred within walking distance of
Nolan’s residence and shared similar characteristics. While some of Fires 8-15 showed evidence
of small fuel sources, such as the Stowe Library and Stowe Cable Systems fires, none of the fires
in this investigation that occurred prior to March 30, 2019 (1.e., Fires 1-7) clearly involved a fire
starter or other fuel. There was a significant break in time between Fire 5 and Fire 6 (August
2016 to August 2018), which could imply that different individuals were involved in the subsets.
Nolan denied having memories of any fire prior to Fire 8 (March 30, 2019), but he did not
outright deny his involvement in Fires 6 and 7.

42. Many of the buildings, structures, and implements the defendant admitted to
damaging with fire were involved or used in activities affecting interstate and foreign commerce.
Stowe Cable Systems (Stowe Cablevision), for example, provides internet access, long-distance
telephone access, and cable television services to customers in Stowe, Vermont. The signals
carried by Stowe Cable Systems frequently originate outside of Vermont, and the purposes of the
business include providing those signals to customers in Vermont and providing the customers
access to the world wide web. Further, at least two of the businesses contained within the
Stoweware Commons building—Uncle George’s Flower Shop and Denoia’s Drycleaners—telied

on materials and supplies that had been shipped or transported in interstate or foreign commerce.

20
Case 2:21-mj-00008-jmc Document 1-1 Filed 01/21/21 Page 21 of 21

Conclusion and Request
43. Based on the foregoing, I submit there is probable cause to believe that, on or about
January 7, 2021, Jeffrey M. Nolan maliciously damaged, by means of fire, the Stowe Cable
Systems building located at 172 Thomas Lane in Stowe, Vermont, which building was used in an
activity affecting interstate and foreign commerce, in violation of 18 U.S.C. § 844(i). I
respectfully request the Court issue a criminal complaint charging him accordingly and a warrant

for his arrest.

Dated at Burlington, in the District of Vermont, on January 2/ , 2021.

Respectfully submitted,
e
vA Aa

Tam'Vieth, Special Agent
Bureau of Alcohol, Tobacco, Firearms and Explosives

Subscribed and sworn to before me in Burlington, Vermont on J anuary &t , 2021

BEL BD

n. John M. ¢ somet Leis 7 agi
United States District Lesser 7
District of Vermont

 
  

21
